Citation Nr: 1310838	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  07-34 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial compensable rating for residuals of service-connected multiple rib fractures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran had active military service from April 1978 to October 1978, and from January 1979 to June 1992. 
This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

The claim was remanded by the Board to the Appeals Management Center (AMC) in June 2011.  The actions directed by the Board were accomplished to the extent possible, and the claim has been returned to the Board for appellate review.  


FINDING OF FACT

The Veteran's service-connected residuals of multiple rib fractures are manifested by complaints of chest pain; removal of one rib or resection of two or more ribs without regeneration, and/or objective evidence of muscle injury or damage, or restrictive lung disease, has not been demonstrated.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for service-connected residuals of multiple rib fractures have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.655, 4.71a, Diagnostic Code 5297 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his service-connected residuals of multiple rib fractures is worse than the initial noncompensable evaluation contemplates.  He contends that he endures pain in his chest, particularly when he leans over to work on cars in his job as a mechanic.  

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided complete notice with respect to his initial rating claim in October 2007, prior to the initial adjudication of the claim.  

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file.  Records identified by the Veteran, to include VA Medical Center treatment records, have been obtained.  The Veteran was afforded appropriate VA examination in September 2008.  The Board notes that the Veteran was scheduled for a VA respiratory disease and pulmonary examination in July 2011 in order to accurately determine the current level of severity of all impairment resulting from his service-connected residuals of rib fractures.  A review of the record shows that the Veteran was provided adequate notice informing him of the date, time, and place of the scheduled examination; however, the Veteran failed to report for the scheduled examination.  He has not submitted any statement expressing a desire to reschedule the examination nor has he provided reasons for his failure to report.  Therefore, the Board finds that VA has fulfilled its duty to assist the Veteran with regard to scheduling him for appropriate VA examination.  The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the Veteran's claims. 

II.  Legal Criteria and Analysis

Under the applicable criteria, disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2012).  Separate diagnostic codes identify the various disabilities.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

Where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When a claimant fails without good cause to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit that was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(a), (b) (2012).

The Veteran's service-connected residuals of service-connected multiple rib fractures is currently evaluated under Diagnostic Codes 5297 "Ribs, removal of."  Under Diagnostic Code 5297, a 10 percent disabling rating is warranted for removal of one rib or resection of two or more ribs without regeneration.  A 20 percent rating is warranted for removal of two ribs; a 30 percent rating is warranted for three or four ribs; a 40 percent rating is warranted for five or six ribs; and a 50 percent rating is warranted for more than six ribs.  38 C.F.R. § 4.72, Diagnostic Code 5297 (2012).  

The Board notes that VA's rating schedule does not actually include criteria for the evaluation of residuals of service-connected multiple rib fractures; however, the schedule does provide for analogous ratings under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27.  Accordingly, and in consideration of the nature of the disability at issue, and the Veteran's complaints, the Board noted in the June 2011 Remand that Diagnostic Code 6843 should also be considered.  

Evaluations under DC 6843 are based on the General Rating Formula for Restrictive Lung Disease (General Rating Formula).  See 38 C.F.R. § 4.97.  Under the General Rating Formula:

A 100 percent rating is assigned for an FEV-1 less than 40 percent of predicted value, or the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40 percent predicted, or maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or right ventricular hypertrophy, or pulmonary hypertension (shown by Echo or cardiac catheterization), or episode(s) of acute respiratory failure, or the requirement for outpatient oxygen therapy. 

A 60 percent evaluation is assigned for an FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or DLCO (SB) of 40 to 55 percent predicted, or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit). 

A 30 percent rating is assigned for an FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent predicted. 

A 10 percent evaluation is assigned for an FEV-1 of 71 to 80 percent, or; FEV-1/FVC of 71 to 80 percent, or DLCO (SB) 66 to 80 percent predicted.  Id.

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

STRs reflect that the Veteran was in a motor vehicle accident in service causing injury with pneumothorax and fracture of left ribs 5 through 8 in April 1983.  Chest tube insertion in the left axillary line approximately in the fourth intercostals space was attempted but not completed.  Thereafter, chest tube insertion was accomplished via closed thoracotomy.  

VA treatment records reflect that in September 2007 the Veteran sought emergency room treatment for rib pain.  X-rays showed nondisplaced fracture of ribs 4 through 8.  Lungs were clear bilaterally.  

In September 2008, the Veteran underwent a VA examination for this disability.  The Veteran complained of having pain as a mechanic trying to lean over a car to do his job due to increasing discomfort against the chest wall.  The examiner noted the Veteran's history of hospitalization and chest tube placement for pneumothorax following a car accident in service.  On examination, the Veteran was able to take deep breaths and let them out without apparent pain.  Diagonal compression of the rib cage did not elicit pain and there was no irregularity of the outline of the ribs.  The diagnosis was nondisplaced fracture of the rib as evidenced by X-rays, related to the in-service accident.  

During a February 2009 scars examination, the Veteran complained of a sharp pain in the left chest near the chest tube insertion point over the past year.  The Board notes, parenthetically, that service connection is in effect for chest scars from chest tube insertion, and this issue is not on appeal.  

Based upon the evidence of record, the Board finds that a higher disability evaluation is not warranted for the Veteran's service-connected residuals of ribs fracture under Diagnostic Code 5297.  There is no medical evidence of record showing that the Veteran has had one or resection of two or more ribs without regeneration.  Additionally, the Veteran has never demonstrated findings which would support a compensable rating under the criteria for Restrictive Lung Disease which would allow for application of Diagnostic Code 6843.  Again, the Veteran failed to report for a scheduled VA examination which could have provided information in this regard.  

The Board has also considered the Veteran's statements throughout the pendency of this appeal asserting that his disability is worse than the current evaluation contemplates and has worsened in severity.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of his disability has been provided by the physician who examined him during the current appeal (September 2008) and who has rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination report) directly address the criteria under which this disability is evaluated. 

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  As discussed, the 2008 examination report is essentially consistent in findings over the period at issue.  In sum, an increased rating for the Veteran's service-connected residuals of rib fracture is not warranted. 

In this case, as noted above, the Veteran's symptoms are not productive of, or consistent with, the criteria for a compensable rating.  The Board has considered staged ratings, pursuant to Fenderson and Hart, supra, but finds the 0 percent rating assigned is appropriate for the entire rating period. 

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b)(1)  (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record). 

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996). 

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

In this case, the schedular evaluation in this case is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflect that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for a compensable evaluation for residuals of multiple rib fractures, and the benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to an initial compensable rating for residuals of service-connected multiple rib fractures is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


